PER CURIAM.
The court erred in sua sponte reducing the wife’s visitation rights without written pleadings by the husband requesting such relief. Lourcey v. Lourcey, 256 So.2d 25 (Fla. 1st DCA 1971). We further note that the wife was not present at the hearing which considered the husband’s petition. Accordingly, we affirm the provisions in the judgment granting the relief requested in the petition, but reverse the provisions reducing the frequency of the wife’s visitation. Reversed and remanded for proceedings not inconsistent with this opinion.
McCORD, Acting C. J., and LARRY G. SMITH and SHIVERS, JJ., concur.